Case 2:19-cv-14394-RLR Document 20-2 Entered on FLSD Docket 01/28/2020 Page 1 of 5


                                                                           Page 1
                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                  CASE NO.: 2:17-CV-14056-ROSENBERG/LYNCH

        GEORGE FRIEDEL,

                  PLAINTIFF,

        vs.

        PARK PLACE COMMUNITY, LLC,
                  DEFENDANT.
        _______________________________________________________
                           DEPOSITION OF MEGAN BUNTING
        DATE:               JUNE 13, 2017
        TIME:               11:16 A.M. - 11:50 A.M.
        PLACE:              PARK PLACE
                            1001 WEST LAKEVIEW DRIVE
                            SEBASTIAN, FLORIDA 32958
        TAKEN BY:           PLAINTIFF
        REPORTER:           STACEY BARKLEY, COURT REPORTER,
                            NOTARY PUBLIC OF THE STATE OF
                            FLORIDA AT LARGE

        APPEARANCES:

        FOR PLAINTIFF:      MARCY I. LAHART, P.A.
                            4804 SW 45TH STREET
                            GAINESVILLE, FLORIDA 32608
                            BY: MARCY I. LAHART, ESQUIRE
        FOR DEFENDANT:      ATLAS LAW
                            1701 NORTH 20TH STREET, SUITE B
                            TAMPA, FLORIDA 33605
                            BY: BRIAN C. CHASE, ESQUIRE

        ALSO PRESENT:       GEORGE AND KATHLEEN FRIEDEL



                            WWW.ATLANTICREPORTING.COM
                                 (800) 336-0050                    EXHIBIT 2

                                                                  f98f07d8-dc18-4a00-b37b-cc167ec9cfbc
Case 2:19-cv-14394-RLR Document 20-2 Entered on FLSD Docket 01/28/2020 Page 2 of 5


                                                                           Page 3
   1    AND THEREUPON,
   2                              MEGAN BUNTING,
   3    called as a witness on behalf of the Plaintiff herein,
   4    after having been first duly sworn, was examined and
   5    testified as follows:
   6                 THE WITNESS:     I do.
   7                            DIRECT EXAMINATION
   8    BY MS. LaHART:
   9          Q.     Could you please state your name for the
  10    record?
  11          A.     Megan Diane Bunting.
  12          Q.     Ms. Bunting, have you ever given a deposition
  13    before?
  14          A.     Yes, ma'am.
  15          Q.     Recently?
  16          A.     Within five years.
  17          Q.     You just sat through Ms. Jamar's and observed
  18    Ms. Jamar's deposition.         So I'm going to assume you know
  19    what you're doing and I'm not going to repeat my
  20    instructions.
  21          A.     Thank you.
  22          Q.     You're welcome.      You understand that you are
  23    here today to testify on behalf of Park Place, LLC?
  24          A.     Yes.
  25          Q.     You understand that your answers will be based,


                            WWW.ATLANTICREPORTING.COM
                                 (800) 336-0050

                                                                  f98f07d8-dc18-4a00-b37b-cc167ec9cfbc
Case 2:19-cv-14394-RLR Document 20-2 Entered on FLSD Docket 01/28/2020 Page 3 of 5


                                                                           Page 9
   1          A.     I've worked for Sun Communities since June 11
   2    of 2016, I'm sorry, April 11 of 2016.
   3          Q.     So a little more than a year?
   4          A.     Yes, ma'am.     And I've been with Park Place
   5    since June 9-ish of 2016.
   6          Q.     Almost exactly a year?
   7          A.     It wasn't my region to begin with when I
   8    started with Sun.
   9          Q.     Is this the only community owned, this meaning
  10    the place that we are today right now today, the only
  11    community owned by Park Place, LLC?
  12          A.     The only home owned by Park Place?
  13          Q.     No, the only community.        Does Park Place, LLC
  14    own any other communities other than this one?
  15          A.     Not to my knowledge.
  16          Q.     Sun Communities owns Park Place?
  17          A.     Right.
  18          Q.     As well as the other ten communities?
  19          A.     They are the parent company for the other
  20    communities in my portfolio.
  21          Q.     Tell me what you mean by parent company.
  22          A.     They own the company.        I don't know how to
  23    describe it.
  24          Q.     Fair enough.     Does Sun Communities make the
  25    policies for Park Place, as well as the other communities


                            WWW.ATLANTICREPORTING.COM
                                 (800) 336-0050

                                                                  f98f07d8-dc18-4a00-b37b-cc167ec9cfbc
Case 2:19-cv-14394-RLR Document 20-2 Entered on FLSD Docket 01/28/2020 Page 4 of 5


                                                                         Page 10
   1    that you oversee?
   2          A.     Yes.
   3          Q.     Who do you report to?
   4          A.     Sheri Woodworth.
   5          Q.     Where does she work?
   6          A.     She's the divisional vice-president.            She works
   7    out of Oviedo.      She's a Michigan employee, as am I.
   8          Q.     You stated that you live in Deltona.            Does Sun
   9    Communities have an office there?           Do you work out of
  10    your house?
  11          A.     I work out of my home.
  12          Q.     I'm going to start by going through the
  13    affirmative defenses that were filed in this case.
  14                 MS. LaHART:     Mr. Chase, it looks like I owe you
  15          an apology.      It says Plaintiff's dog routinely
  16          attacked other dogs at the park.           I was the one who
  17          inserted dog park.        My bad.
  18                 MR. CHASE:     I'll take what I can get.
  19                 THE WITNESS:     We don't call it a park.
  20    BY MS. LaHART:
  21          Q.     What do you call it?
  22          A.     A community.
  23          Q.     I like that.     This says that Plaintiff's
  24    request that Defendant reconsider its decision to have
  25    Plaintiff's dog removed from the park is unreasonable.


                            WWW.ATLANTICREPORTING.COM
                                 (800) 336-0050

                                                                  f98f07d8-dc18-4a00-b37b-cc167ec9cfbc
Case 2:19-cv-14394-RLR Document 20-2 Entered on FLSD Docket 01/28/2020 Page 5 of 5


                                                                         Page 25
   1          Q.     Based on -- you stated you have or have not
   2    seen this letter before?
   3          A.     I can't recall.
   4          Q.     Would having seen this letter make you make
   5    Park Place reconsider its decision to have Maggie
   6    removed?
   7          A.     No.
   8          Q.     Why not?
   9          A.     Let me take that back and restate, I wouldn't
  10    make that decision.
  11          Q.     You are here testifying on behalf of Park
  12    Place.     Would it make Park Place reconsider its decision?
  13          A.     I cannot answer that.
  14          Q.     Are you familiar with Park Place's service and
  15    assistance animal policy?
  16          A.     I am familiar with Sun's policy, yes.
  17          Q.     Is Sun's policy also Park Place's policy?
  18          A.     Park Place's policy would be Sun's policy, yes.
  19          Q.     So the same policy would apply to all the
  20    properties that you oversee?
  21          A.     Depending on the state, I believe, yes.
  22          Q.     Do you oversee any properties --
  23          A.     No.
  24          Q.     -- in any other states?
  25          A.     No, in Florida.      That's why I can't answer on


                            WWW.ATLANTICREPORTING.COM
                                 (800) 336-0050

                                                                  f98f07d8-dc18-4a00-b37b-cc167ec9cfbc
